Citation Nr: 1712501	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  10-04 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left foot disability, including as due to a service-connected right knee disability.

2.  Entitlement to service connection for a right below the knee amputation, including as due to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to December 1972 and from February 1973 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO, in pertinent part, essentially reopened the Veteran's previously denied claim of service connection for a left foot disability, including as due to a service-connected right knee disability (which was characterized as foot ulcer, left foot (claimed as foot condition) as secondary to diabetes mellitus type II (claimed as sugar diabetes)), and also denied a claim of service connection for a right below the knee amputation, including as due to a service-connected right knee disability (which was characterized as right below the knee amputation (now claimed as foot condition secondary to service connected right knee condition - previously rated as foot ulcer, right foot) (claimed as foot condition)).  The Veteran disagreed with this decision in June 2009 with respect to the denial of both of these claims.  He perfected a timely appeal in January 2010 with respect to the denial of his service connection claim for a right below the knee amputation, including as due to a service-connected right knee disability.  A Travel Board hearing was held at the RO in July 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  The Veteran subsequently perfected a timely appeal in July 2016 with respect to the denial of his request to reopen a previously denied service connection claim for a left foot disability, including as due to a service-connected right knee disability.  

The Board observes that, in a July 2008 rating decision, the RO denied the Veteran's claim of service connection for a left foot disability, including as due to a service-connected right knee disability.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2014).  The Veteran also did not submit any statements relevant to this claim within 1 year of the July 2008 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for a left foot disability, including as due to a service-connected right knee disability, is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In October 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives concerning the Veteran's request to reopen his previously denied service connection claim for a left foot disability, including as due to a service-connected right knee disability.  Citing Manlincon, the Board directed that the AOJ issue a Statement of the Case (SOC) to the Veteran and his service representative on this claim.  An SOC was promulgated in July 2016 and, as noted above, the Veteran perfected a timely appeal on this claim later in July 2016.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999) (finding that, where claimant files notice of disagreement and AOJ has not issued SOC, issue must be remanded to RO for SOC); see also Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Unfortunately, as is explained below, the issue of entitlement to service connection for a right below the knee amputation, including as due to a service-connected right knee disability, is addressed in the REMAND portion of the decision below and is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a rating decision dated on July 14, 2008, and issued to the Veteran and his service representative on July 15, 2008, the RO denied the Veteran's claim of service connection for a left foot disability, including as due to a service-connected right knee disability (which was characterized as foot ulcer, left foot (claimed as foot condition)).

2.  The evidence received since the July 2008 rating decision is either cumulative or redundant of evidence previously submitted in support of the Veteran's claim of service connection for a left foot disability, including as due to a service-connected right knee disability, and does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 2008 RO decision, which denied the Veteran's claim of service connection for a left foot disability, including as due to a service-connected right knee disability, is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Evidence received since the July 2008 RO decision in support of the claim of service connection for a left foot disability, including as due to a service-connected right knee disability, is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA's duty to notify was satisfied by letters dated in November and December 2008, July 2009, August and October 2010, and in August and September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As will be explained below in greater detail, the evidence does not support reopening the Veteran's claim of service connection for a left foot disability, including as due to a service-connected right knee disability.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  Id.  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  His complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and material evidence has not been received to reopen the Veteran's claim of service connection for a left foot disability, including as due to a service-connected right knee disability, an examination is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New and Material Evidence Claim

In July 2008, the AOJ denied, in pertinent part, the Veteran's claim of service connection for a left foot disability, including as due to a service-connected right knee disability.  A finally adjudicated claim is an action which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2016).  The Veteran did not initiate an appeal of the July 2008 rating decision and it became final.  As noted above, the Veteran also did not submit any statements relevant to this claim within 1 year of the July 2008 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for a left foot disability, including as due to a service-connected right knee disability, may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for a left foot disability, including as due to a service-connected right knee disability, on a VA Form 21-4138 which was date stamped as received by the AOJ on October 2, 2008; although this form did not discuss the Veteran's left foot disability, the RO reasonably interpreted it as a request to reopen the previously denied claim.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2016).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for a left foot disability, including as due to a service-connected right knee disability, the evidence before VA at the time of the prior final AOJ decision in July 2008 consisted of the Veteran's service treatment records, his post-service VA treatment records, and his lay statements.  The AOJ noted that, although the Veteran's post-service VA treatment records showed ongoing treatment for a left foot disability (which it characterized as foot ulcer, left foot (claimed as foot condition)), there was no evidence of a medical nexus between this disability and active service.  Thus, the claim was denied.

The newly received evidence includes additional post-service VA and private treatment records and the Veteran's Board hearing testimony and lay statements.  As the RO noted in the July 2016 SOC, none of this evidence demonstrates that there is an etiological relationship between the Veteran's left foot disability (which the RO characterized as diabetic ulcers) and active service, including as due to a service-connected right knee disability.  For example, a review of the Veteran's newly received VA and private treatment records document ongoing treatment for Charcot joint of the left foot and left foot ulcers.  The Veteran testified at his July 2013 Board hearing that he received ongoing treatment for foot ulcers.  See Board hearing transcript dated July 10, 2013, at pp. 4.  He also testified that his ulcer had healed up right before he fell and broke a bone in his right foot after his right knee gave way.  Id., at pp. 11.

With respect to the Veteran's application to reopen a claim of service connection for a left foot disability, including as due to a service-connected right knee disability, the Board notes that the evidence which was of record in July 2008 did not show that the Veteran's left foot disability (variously diagnosed as Charcot joint and foot ulcers) was attributable to active service or any incident of service.  Despite the Veteran's assertions to the contrary, a review of the record evidence submitted since July 2008 still does not indicate that any current left foot disability is related to active service or any incident of service, including as due to a service-connected right knee disability.  The newly received medical evidence and the Veteran's statements and hearing testimony are cumulative and redundant of evidence previously considered by VA.  

The Board finally observes that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously denied service connection claim for a left foot disability, including as due to a service-connected right knee disability.  Unlike in Shade, there is no evidence in this case - either previously considered in the July 2008 RO decision, which denied the Veteran's claim of service connection for a left foot disability, including as due to a service-connected right knee disability (which was characterized as foot ulcer, left foot (claimed as foot condition)), or received since that decision became final - which demonstrates that this disability is related to active service or any incident of service.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied service connection claim for a left foot disability, including as due to a service-connected right knee disability.  In summary, as new and material evidence has not been received, the previously denied claim of service connection for a left foot disability, including as due to a service-connected right knee disability, is not reopened.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for a left foot disability, including as due to a service-connected right knee disability, is not reopened.


REMAND

The Veteran contends that he incurred a right below the knee amputation as a result of active service.  He specifically contends that a service-connected right knee disability caused or aggravated (permanently worsened) his right below the knee amputation.  He also specifically contends that his right knee gave way, causing him to fall and break several bones in his right lower extremity and ultimately resulting in a right below the knee amputation in September 2008.  The Board acknowledges that it remanded this claim to the AOJ previously in October 2014.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claim can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

The Board notes that, in its October 2014 remand, it directed the AOJ to obtain an opinion concerning the nature and etiology of the Veteran's right below the knee amputation.  The Board specifically requested that the clinician providing this etiological opinion specifically address certain specified record evidence in his or her opinion, to include treatment records contemporaneous to the Veteran's alleged fall prior to his right below the knee amputation at a private facility in September 2008.  See Board remand dated October 15, 2014, at pp. 7-8.  Following this remand, the AOJ requested that the Veteran undergo an appropriate examination in a July 2015 VA Form 21-2507 and included the October 2014 Board remand language concerning the record evidence that the VA clinician was asked to address in his or her opinion concerning the etiology of the Veteran's right below the knee amputation in this examination request.  

Unfortunately, a review of the August 6, 2015, VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) and opinion provided by the VA examiner indicates that she did not answer all of the questions asked by the Board in its October 2014 remand and the AOJ in its July 2015 VA Form 21-2507.  Following physical examination of the Veteran, the August 2015 VA examiner opined that it was less likely than not that the Veteran's right below the knee amputation was related to his service-connected right knee disability.  The rationale for this opinion was a review of the records showing severe peripheral vascular disease, poorly healing right foot ulcers, and severe foot deformities which resulted in "pathologic fractures of the forefoot and midfoot with Charcot [joint] resulting in total dislocation of the metatarsal joints.  This pathology is in no way related to" the Veteran's service-connected right knee disability.  Although this opinion concerning secondary service connection was fully supported, the August 2015 VA examiner did not address the record evidence specified in the Board's October 2014 remand and in the AOJ's July 2015 VA Form 21-2507.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, the Board finds that, on remand, the August 2015 opinion should be returned to the examiner who provided it in order for her to provide an addendum opinion addressing the specific evidence noted in the October 2014 remand and whether the Veteran's right below the knee amputation is related directly to active service.

Accordingly, the case is REMANDED for the following action:

1.  Return the VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) dated on August 6, 2015, to the examiner who completed it or another appropriate clinician along with a copy of this REMAND.  Ask this examiner or another appropriate clinician to provide an addendum opinion to the August 6, 2015, VA knee and lower leg conditions DBQ.  In the addendum opinion, the August 2015 VA knee and lower leg conditions DBQ examiner or another appropriate clinician is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right below the knee amputation is related directly to active service or any incident of service.  

The examiner or another appropriate clinician next is asked to state whether he or she reviewed VA x-rays of the Veteran's right foot dated on June 30, 2008, and July 29, 2008, his VA treatment records dated from July 2008 when he allegedly fell as a result of his right knee, and the private treatment records associated with treatment following his alleged July 2008 fall up to his September 17, 2008, right below the knee amputation.

The examiner or another appropriate clinician also is asked to answer the following questions in his or her addendum opinion: (a) did the Veteran sustain a fracture of either the right fifth metatarsal or the right fibula in July 2008?; and (b) why was the Veteran's right foot placed in a cast in 2008?

A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner or another appropriate clinician must explain why this is so.

2.  Review the Veteran's claims file to ensure that all development requested in this REMAND has been completed, to the extent possible.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


